UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 96-6808



JACKIE REFFITT,

                                            Plaintiff - Appellant,

          versus


R. C. NIXON; CENTRAL CLASSIFICATION BOARD;
VIRGINIA DEPARTMENT OF CORRECTIONS; KENTUCKY
PAROLE BOARD; VIRGINIA PAROLE BOARD; ALBERT E.
CONWAY; MR. HUDSON; J. CLARKE; J. GIVENS,
Captain,
                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria.    T. S. Ellis, III, District
Judge. (CA-95-569)


Submitted:   July 24, 1997                 Decided:   July 31, 1997


Before HAMILTON, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jackie Reffitt, Appellant Pro Se. Pamela Anne Sargent, Assistant
Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Reffitt v. Nixon, No. CA-95-569 (E.D. Va. Feb. 28, 1996). We dis-
pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2